Mr. Justice Galen
dissenting: I dissent. That which is said in the majority opinion respecting the construction of the provisions of the Act of 1921 (Chap. 9, Laws Extra Session 1921) as additions to and supplementary to the unrepealed provisions of the Act of 1917 (Chap. 143, Laws 1917) meets with my approval. (State v. Bowker, ante, p. 1, 205 Pac. 961.) However, I do not and cannot agree to the latter portion of the opinion, holding in effect that a sheriff or other peace officer is authorized upon suspicion to arrest a person carrying a grip or satchel and examine the contents thereof without either a warrant of arrest or a search-warrant. Such-holding has no place under our theory of government. It is violative of the foundation principles establishing the freedom of the Anglo-Saxon race as embraced in the Magna Charta exacted of King John by the people at Runnymede, July 15, 1215, section 38 of which provides: “No bailiff from henceforth shall put any man to his law upon his own bare saying without creditable witnesses to prove it.” In its tendency it is destructive of the Bill of Rights for which our forefathers fought so valiantly and successfully in the Revolutionary War. *64It invades the well-recognized principles of a free government and the constitutional guaranties of freedom of the people, of which we have been so justly proud since our success in breaking the shackles by which we were held by Great Britain prior to 1781. It disregards the constitutional guaranty of both the federal and the state Constitutions. The Fourth Amendment to the Constitution of the United States provides: “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrant shall issue but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the person or things to be seized.” And section 7 of Article III of the Constitution of Montana provides: “The people shall be secure in their persons, papers, homes, and effects, from unreasonable searches and seizures, and no warrant to search any place or seize any person or thing shall issue without describing the place to be searched, or the person or thing to be seized, nor without probable cause, supported by oath or affirmation, reduced to writing.”
If such invasion of the personal rights and liberties guaranteed to the people be given sanction by the judicial department of this state, it is, in my opinion, a distinct and far-reaching backward step tending to destroy our much boasted of and said to be carefully guarded liberties. Reform measures are unobjectionable, but the vigor, ardor and arguments of their advocates should not induce the court on any theory to disregard or avoid the constitutional guaranties of our people. The Constitution applies with equal force to crimes committed against the prohibition laws; its guaranties are equally sacred and inviolate as to all crimes, and no exception or distinction should be made as respects laws for the enforcement of prohibition. The rule enunciated by the majority is not consistent with the holding of the entire court in the Samlin Case (State ex rel. Samlin v. District Court, 59 Mont. 600, 198 Pac. 362), for if a peace officer is authorized *65in apprehending and searching a man’s person under suspicion, why not his house? I cannot draw the fine distinction made by the majority between the two cases. The doctrine laid down in the Samlin Case is, in my opinion, correct and unanswerable when applied in this instance. It was there said by Mr. Chief Justice Brantly, speaking for the court, as follows : ‘ ‘ Speaking of the Fourth Amendment to the Constitution of the United States, Mr. Justice Day, in Weeks v. United States, 232 U. S. 383, Ann. Cas. 1915C, 1177, L. R. A. 1915B, 834, 58 L. Ed. 652, 34 Sup. Ct. Rep. 341 (see, also, Rose’s U. S. Notes), said: ‘The effect of the Fourth Amendment is to put the courts of the United States and federal officials, in the exercise of their power and authority, under limitations and restraints as to the exercise of such power and authority, and to forever secure the people, their persons, houses, papers, and effects against all unreasonable searches and seizures under the guise of law. This protection reaches all alike, whether accused of crime or not, and the duty of giving to it force and effect is obligatory upon all intrusted under our federal system with the enforcement of the laws. The tendency of those who execute the criminal laws of the country to obtain conviction by means of unlawful seizures and enforced confessions, the latter often obtained after subjecting accused persons to unwarranted practices destructive of rights secured by the federal Constitution, should find no sanction in the judgments of the courts which are charged at all times with the support of the Constitution and to which people of all conditions have a right to appeal for the maintenance of such fundamental rights.’ This forceful statement of. the learned justice applies as well to the guaranty found in our own Constitution; for, except that the order in which the several clauses in it are arranged is different, it is expressive of the same fundamental principles and was intended to be equally as effective to prevent an invasion of the rights of the citizen of the state under the guise of the law by the state government or any of its officers. Since it was intended to *66take away from the legislature the power to authorize an invasion of the rights of the citizen by a search of Ms home or a seizure of his person or property in any other case than it permits, it is to be strictly construed in his favor. On this subject the eminent author, Mr. Cooley, in his work on Constitutional Limitations, has this to say: ‘For the service of criminal process, the houses of private parties are subject to be broken and entered under circumstances which are fully explained in the works on criminal law, and need not be enumerated here. And there are also cases where search-warrants are allowed to be issued, under which an officer may be protected in the like action. But as search-warrants are a species of process exceedingly arbitrary in character, and which ought not to be resorted to except for very urgent and satisfactory reasons, the rules of law which pertain to them are of more than ordinary strictness; and if the party acting under them expects legal protection, it is essential that these rules be carefully observed. In the first place, they are only to be granted in the cases expressly authorized by law; and not generally in such cases until after a showing made before a judicial officer, under oath, that a crime has been committed, and that the party complaining has reasonable cause to suspect that the offender, or the property which was the subject or the instrument of the crime, is concealed in some specified house or place. And the law, in requiring a showing of reasonable causes for suspicion, intends that evidence shall be given of such facts as shall satisfy the magistrate that the suspicion is well founded; for the suspicion itself is no ground for the warrant except as the facts justify it.’ ” (Page 429.)
In the Samlin Casé we held that a search-warrant issued upon an affidavit alleging merely that the affiant “has probable cause to believe and does believe” intoxicating liquors are unlawfully possessed in certain premises described, is not sufficient to authorize the issuance of a search-warrant, being violative of section 7 of Article III of our Constitution; that *67to authorize the issuance of a search-warrant, sworn facts and circumstances must be made to appear to the judge upon which he may act judicially in determining whether or not it is a proper case for the issuance of a warrant. In my opinion, the doctrine laid down in the majority opinion substitutes the judgment of the sheriff or peace officer for that which is expressly lodged in a court or judicial officer under constitutional and statutory provisions as held in the Samlin Case. To say the least, it seems to me utterly inconsistent to hold in the one instance that the sheriff or peace officer must secure a search-warrant in order to enter and search any place, which warrant will be issued only upon sworn statements of facts and circumstances showing probable cause, rather than upon bald assertions or conclusions, the judge alone being vested with the prerogative of determination from the facts presented whether probable cause exists for the issuance of a search-warrant; and in the other, by the decision in the present case, that the sheriff or peace officer has the independent right of determining facts and circumstances deemed sufficient probable cause for the arrest of a person suspected, and a seizure and examination of his personal effects, without a warrant, thus clothing him with judicial functions.
“To thus limit the power of a peace officer makes difficult the enforcement of a law whose strict enforcement is undoubtedly a matter of grave public policy; but this is far better, in the final analysis, than the establishment and encouragement of a practice which would dishonor and transcend the basic and fundamental principles of our constitutional form of government.” (State v. One Hudson Automobile, 190 N. Y. Supp. 481, 116 Misc. Rep. 399; People v. 738 Bottles of Intoxicating Liquor, 116 Misc. Rep. 252, 190 N. Y. Supp. 477.)
Upon the state of facts presented, “the seizing officer was nothing but a trespasser acting in open violation of law, and the trial court should have, on ascertaining the facts, ordered the seizing officer to return the property to the claimant, and *68a judgment of forfeiture entered under such a proceeding is absolutely null and void.
“The function of the courts of this country is to enforce a government of laws, and not a government of men. The final arbiter in all cases presented to appellate courts is the substantive law as controlled, limited, and regulated by the written law (meaning by the written law, the federal and state Constitutions, and the statute law enacted in accordance with the Constitutions). When an appellate court abandons the law as thus defined, it puts its ear to the ground to determine what is popular and what will or will not please the popular will. Such a court is then treading near a precipice that may engulf this government in anarchy. Such a court has broken with the law and the accepted wisdom of the ages and is accepting in lieu thereof the rule of the popular will, and this is only a euphonious name for mob law and means nothing else but mob law in its final analysis. Between these two positions there can be no halting of the ways if we are to save our government from confusion and ultimate anarchy.
“We know of no court or judge that has openly and specifically committed itself to a rule of men in lieu of a rule of law. This does not mean that the courts are opposed to progress or change, but do'es mean that the courts are irretrievably committed to the propositions that, when these changes come, they must be changes in accordance with the fixed rules of law providing for such changes, and not by ignoring, overriding, and disregarding the legal methods providing for such changes.” (Hess v. State (Okl.), 202 Pac. 310.)
The passage of the prohibition amendment to the federal Constitution did not inaugurate a reign of legislative despotism to be carried out by snooping constables or peace officers, as to them may seem expedient. The Constitution was amended, not abrogated, and searches and seizures are to be made to-day as yesterday, according to the law of the land.
Rehearing denied June 12, 1922.
I do not believe that my learned and worthy associates fully appreciate the importance of the principle laid down in this decision. To my mind, it knocks at the very foundation of guaranteed constitutional rights of the people, and I feel that I should be derelict in the performance of my duty were I not to voice emphatic protest. Under this decision, every person who carries a container for liquids may be subjected to an invasion of personal rights and privileges—the messenger who flies from the dairy with pasteurized product of the cow, in basket or bottle, to the infant in the nursery, as well as the druggist clerk who carries a demijohn or flask which cheers the expiring moments of the sick or aged on their hospital cots. My brothers at the bar had best discard their green bags and portfolios for fishnets, in order to avoid inquisitive constables attracted by a bulging bag, from mussing their papers while forcing an inspection.
The learned trial judge was in far better position, after the hearing and examination of the exhibits, to make determination of probable cause for the arrest of the defendant and the seizure of the grip and contents than the sheriff could possibly have been at the time of the arrest. The sheriff could only suspect and surmise, but the judge found, -among other facts, that the handbag “contained one two-gallon demijohn full of whisky of an excellent quality and not of the moonshine variety.” It is not clear from the record, however, upon just what proof this judicial determination was made.
The record discloses that the defendant appeared by motion to quash the proceedings and made timely formal demand for the return of the property seized, asserting that the seizure made by the sheriff was wrongful, unlawful, without and in excess of jurisdiction. In my opinion the motion should have been sustained, the proceeding dismissed and the property returned to the defendant, having been unlawfully taken from his possession.